Exhibit 10.1 EXECUTION VERSION ESCROW AGREEMENT THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time and including any and all written instructions given to “Escrow Agent” (hereinafter defined) pursuant hereto, this “Escrow Agreement”) is made and entered into as of November 21, 2007, by andamong Perficient, Inc., a Delaware corporation (“Party A”), ePairs Inc. (“Party B”, and together with Party A, sometimes referred to collectively as the “Parties”), and JPMorgan Chase Bank, N.A. (the “Escrow Agent”). WHEREAS, Party A and Party B are parties to that certain Asset Purchase Agreement dated as of November 21, 2007 (the “Purchase Agreement”); and WHEREAS, in connection with the closing of the transactions contemplated by the Purchase Agreement (the “Closing”), Party A has agreed to deposit into escrow with the Escrow Agent one or more certificates in the name of Party B evidencing in the aggregate 41,581 shares of common stock, par value $0.001 per share, of Party A (“Buyer Common Stock”) (such shares referred to herein as the “Escrowed Shares”), to be held by the Escrow Agent pursuant to the terms and conditions set forth in this Agreement and the Purchase Agreement pending the occurrence of certain events set forth herein and therein; and WHEREAS, the purpose of the Escrowed Shares is to secure claims under Article X of the Purchase Agreement (“Indemnification Claims”); and WHEREAS, Escrow Agent is willing to serve in such capacity on the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the foregoing and of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1. Appointment.The Parties hereby appoint the Escrow Agent as their escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the terms and conditions set forth herein. 2. Definitions.Unless otherwise defined herein, each capitalized term used in this Agreement shall have the meaning ascribed to such term in the Purchase Agreement. 3. Authority of Party A.Each of the Parties hereto agrees that Party A shall have authority to settle all Indemnification Claims in accordance with Article X of the Purchase Agreement on behalf of any of the affiliates of Party A.Unless the context otherwise requires, any references to PartyA contained herein shall be deemed to be references to Party A and its affiliates.Party A hereby represents and warrants that Party A has actual authority to settle all Indemnification Claims on behalf of any of the affiliates of Party A. 4. Authority of Party B.Prior to the distribution of the Escrowed Shares, if any, each of the Parties hereto agree that Party B shall have authority to settle all claims under this Agreement or the Purchase Agreement on behalf of any stockholder who is entitled to receive a part of the Escrowed Shares upon the release and distribution from this escrow.Unless context otherwise requires, any references to Party B contained herein shall be deemed to be references to Party B and its affiliates and to the extent the Escrowed Shares have been transferred or assigned, to the record owners of the Escrowed Shares. 5. Deposit of Escrowed Shares. (a) Promptly following the date of this Escrow Agreement, Party A shall instruct Continental Stock Transfer & Trust Company (“Continental”) to deliver the Escrowed Shares and any stock powers received by Continental in connection with the Escrowed Shares to the Escrow Agent.The Escrowed Shares shall constitute an escrow fund (the “Escrow Fund”) for the satisfaction of Indemnification Claims of the Purchaser Indemnitees under 1 the Purchase Agreement.The Escrow Fund shall not be subject to any lien, attachment, trustee process or any other judicial process of any creditor of any person, including any Party hereto.The Escrow Agent agrees to accept delivery of the Escrowed Shares and the stock powers and to hold the Escrowed Shares and the stock powers in an escrow account, subject to the terms and conditions of this Escrow Agreement.Receipt of the Escrow Fund shall be confirmed by Escrow Agent as soon as practicable by account statement, and any discrepancies in any such account statement shall be noted by Parties to Escrow Agent within thirty (30) calendar days after receipt thereof.Failure to inform Escrow Agent in writing of any discrepancies in any such account statement within said thirty (30) day period shall conclusively be deemed confirmation of such account statement in its entirety. (b) Each record owner of the Escrowed Shares shall be entitled to exercise all voting rights with respect to such owner’s Escrowed Shares. (c) Party A and Party B agree between themselves, for the benefit of PartyA and the Escrow Agent, that any securities or other property distributable (whether by way of dividend, stock split or otherwise) in respect of or in exchange for any Escrowed Shares shall not be distributed to the record owners of such Escrowed Shares, but rather shall be distributed to and held by the Escrow Agent in the Escrow Fund.Ordinary cash dividends will be paid by Party A directly to the record owners of such Escrowed Shares and not to the Escrow Agent.Unless and until the Escrow Agent shall actually receive such additional securities or other property, it may assume without inquiry that the Escrowed Shares currently being held by it in the Escrow Fund are all that the Escrow Agent is required to hold.At the time any Escrowed Shares are required to be released from the Escrow Fund to any Person pursuant to this Agreement, any securities or other property previously received by the Escrow Agent in respect of or in exchange for such Escrowed Shares shall be released from the Escrow Fund to such Person. 6. Release Date.For purposes of this Agreement, the “Release Date” shall be November 21, 2008. 7. Administration of Escrow Fund.Except as otherwise provided herein, the Escrow Agent shall administer the Escrow Fund as follows: (a) If, as of the Release Date, the Escrow Agent has not received written notice of any Indemnification Claims, then the Escrowed Shares, less the amount of all Claimed Amounts (as defined below) that have not been paid or otherwise resolved as of the Release Date (the “Retained Amount”) shall promptly (and in any event no later than 10 Business Days thereafter) be released to Party B or to the record owners of such Escrowed Shares as detailed in a written notice from Party B detailing the delivery instructions.Upon resolution of all Claim Notices (as defined below) made prior to the Release Date, that portion of the Retained Amount that is not paid to Party A in satisfaction of such Claim Notices shall immediately be disbursed to Party B or to the record owners of the Escrowed Shares as set forth in Party B’s delivery instructions delivered as of the Release Date. (b) Subject to the terms and conditions set forth in Section 10.04 of the Purchase Agreement, if, at any time prior to 5:00 p.m. Central Time on November 21, 2008, Party A desires to make a claim against the Escrow Fund with respect to any Indemnification Claim, then Party A shall, on or prior 5:00 p.m. Central Time on November 21, 2008, deliver a written claim notice (a “Claim Notice”) to Party B and to the Escrow Agent.Such Claim Notice shall contain (i) a description and a good faith estimate of the amount of any Damages incurred or reasonably expected to be incurred by Party A (the “Claimed Amount”); (ii) a statement that Party A is entitled to indemnification under Article X of the Purchase Agreement for such Damages; and (iii) a demand for payment.The number of Escrowed Shares, if any, to be released shall be determined in accordance with Section7(d) below. (c) Prior to 5:00 p.m. Central Time on the 30th day after receipt by Escrow Agent of a Claim Notice, Party B may deliver to Party A and to the Escrow Agent a written response (the “Response Notice”) in which Party B may:(i) agree that the full Claimed Amount may be released from the Escrow Fund to Party A; (ii) agree that part, but not all, of the Claimed Amount (the “Agreed Amount”) may be released from the Escrow Fund to Party A; or (iii) indicate that no part of the Claimed Amount may be released from the Escrow Fund to Party A.Any part of the Claimed Amount that is not to be released to Party A shall be the “Contested Amount.” 2 (A) If Party B does not deliver a Response Notice within such 30-day period, then Party B shall be deemed to have indicated that the entire Claimed Amount may be released from Escrow Fund to Party A. (B) If Party B delivers a Response Notice agreeing that the full Claimed Amount may be released from the Escrow Fund to Party A, the Escrow Agent shall promptly following the receipt of the Response Notice, deliver to Party A such Claimed Amount. (C) If Party B delivers a Response Notice agreeing that part, but not all, of the Claimed Amount may be released from the Escrow Fund to Party A, the Escrow Agent shall promptly following the receipt of the Response Notice deliver to Party A Agreed Amount. (D) If Party B delivers a Response Notice indicating that there is a Contested Amount, Party B and Party A shall attempt in good faith to resolve the dispute related to the Contested Amount. If Party A and Party B shall resolve such dispute, such resolution shall be binding on Party B and Party A and any other Purchaser Indemnitee and Seller Indemnitee, as applicable, and a settlement agreement shall be signed by Party A and Party B and sent to the Escrow Agent, who shall, upon receipt thereof, if applicable, release Escrowed Shares, if any, from the Escrow Fund in accordance with the specific instructions provided in such agreement. (E) If Party B and Party A are unable to resolve the dispute relating to any Contested Amount within 45 days after the delivery of the Claim Notice, the settlement of such Contested Amount shall take place by a binding arbitration proceeding which shall take place in Phoenix, Arizona, unless an alternative location is otherwise mutually agreed to by Party A and Party B, and be conducted by an arbitrator who has not been affiliated with or engaged by either party for a period of five years preceding the commencement of the arbitration proceeding, and the Escrow Agent shall continue to hold the Contested Amount until Escrow Agent receives either: (i) a written notice signed by Party A and Party B, providing specific written instructions regarding the delivery of the Contested Amount, if any, to be released from the Escrow Fund; or (ii) a final arbitration decision accompanied by a legal opinion by counsel of the presenting Party, in accordance with the following procedures, providing specific written instructions regarding the delivery of any or all of such Contested Amount. The Contested Amount shall be settled in accordance with the Expedited Procedures of the Commercial Arbitration Rules of the American Arbitration Association. The arbitrator's decision shall relate solely to whether Party A is entitled to receive the Contested Amount (or a portion thereof) from the Escrow Fund pursuant to the applicable terms of the Purchase Agreement and this Escrow Agreement. The final decision of the arbitrator shall be furnished to Party A, Party B and the Escrow Agent in writing and shall constitute the conclusive determination of the issue in question, be binding upon Party A, Party B and the Escrow Agent. The prevailing party in any arbitration (which determination shall be made by the arbitrator) shall be entitled to an award of attorneys’ fees and costs to be paid by the losing party (which determination shall be made by the arbitrator), and the losing party shall also be liable for all costs of arbitration, including, but not limited to, the compensation to be paid to the arbitrator in any proceeding and the transcript and other expenses of such proceeding. (d) In the event Party B has transferred record ownership of any of the Escrowed Shares, any amounts distributed to Party A from the Escrow Fund shall be satisfied pro rata from each record owner’s Escrowed Shares. (e) The number of Escrowed Shares, if any, to be released in payment and settlement of any Claimed Amount, Agreed Amount or all or any portion of the Contested Amount which may be awarded to Party A pursuant to Section 7(c)(D) or
